Citation Nr: 0517483	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  02-17 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to dependents education assistance under the 
provisions of Chapter 35, Title 38, United States Code, 
beyond the delimiting date of February [redacted], 2001.  



ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from August 1946 to May 
1949.  He died in January 1979.  Appellant is the veteran's 
son.

This case comes before the Board of Veterans' Appeals (Board) 
from a determination of May 2001 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Manila, 
the Republic of the Philippines, which determined that 
payment for dependent's educational assistance (DEA) was no 
longer authorized as of February [redacted], 2001.

In November 2003, the Board remanded the case for further 
development.  This matter is now returned to the Board for 
further consideration.


FINDINGS OF FACT

1.  The appellant was born on February [redacted], 1970, and is the 
son of the veteran.

2.  In January 1979 the veteran died.

3.  In June 1999, the RO received the appellant's Application 
for Survivors and Dependents' Educational Assistance.

4.  The appellant had reached his 31st birthday on February 
[redacted], 2001.  




CONCLUSION OF LAW

The criteria for extending the delimiting date for 
entitlement to DEA benefits under the provisions of Title 38, 
Chapter 35, United States Code, have not been met. 38 
U.S.C.A. §§ 3501, 3512, 5107 (West 2002); 38 C.F.R. § 
21.3040(c) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the initial unfavorable 
agency decision was made prior to passage of the VCAA.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The VA provided the veteran with notification of the duty to 
assist in a March 2004 letter.  In this letter, the claimant 
was told of the requirements to establish his claim, of the 
reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  The duty to assist 
letter and the SSOC specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.    

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in March 2004,  
the claim was readjudicated based upon all the evidence of 
record.  There is no indication that the disposition of this 
claim would have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The pertinent evidence received includes the 
birth certificate showing the appellant's date of birth, 
service medical records for the veteran, VA and private 
treatment records for the veteran and the veteran's death 
certificate.  The evidence obtained in this case is 
sufficient for the purposes of adjudicating this DEA claim.  
VA made all reasonable efforts to assist him in the 
development of the claim and notified him of the information 
and evidence necessary to substantiate the claim.  There is 
no indication of any relevant records that the RO failed to 
obtain.

Given the nature of the DEA claim, in which the law, not the 
facts is dispositive in this case, there in no need to obtain 
a VA examination or opinion.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

The Board also notes that, to the extent the requirements for 
establishing entitlement to DEA were not specifically 
discussed in the VCAA letter, VA was not required to notify 
the appellant of the evidence needed to substantiate this 
claim, or to assist him in obtaining that evidence, because, 
for the reasons explained in the section of the decision 
below addressing the DEA claim, there was no possibility that 
any further assistance could have aided the appellant in 
substantiating this claim. 38 C.F.R. § 3.159(d) (2004).  See 
also Valiao v. Principi, 17 Vet. App. 229, 232 (2003) ("Where 
the facts averred by a claimant cannot conceivably result in 
any disposition of the appeal other than affirmance of the 
Board decision, the case should not be remanded for 
development that could not possibly change the outcome of the 
decision."); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim); VAOPGCPREC 7-2004 
at 5 (July 16, 2004) (listing circumstances in which VA is 
not required to provide VCAA notice).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist under the VCAA. 38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II. Extension of Delimiting date for payment of DEA benefits

Dependents' educational assistance benefits are provided 
pursuant to Chapter 35, Title 38, United States Code, to 
certain qualifying dependents of certain classes of veterans.

In pertinent part, Chapter 35, Title 38, United States Code, 
extends the VA educational program to surviving children of 
veterans who died of service-connected disabilities.  See 38 
U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021.  
Ordinarily, a child's period of eligibility for educational 
assistance under Chapter 35 ends on his or her 26th birthday. 
38 U.S.C.A. § 3512(a); 38 C.F.R. §§ 21.3040(c), 
21.3041(c)(d).

In some cases, the delimiting date may be modified or 
extended. 38 U.S.C.A. § 3512 (West 2002); 38 C.F.R. § 
21.3041(d), (e) (2004).  This includes cases in which the 
veteran-parent died while the dependent child was between the 
ages of 18 and 26.  However, in no event can the delimiting 
period be modified or extended beyond the appellant's 31st 
birthday. 38 U.S.C.A. § 3512 (West 2002); 38 C.F.R. § 
21.3041(d), (e) (2004).

A birth certificate reflects that appellant was born on 
February [redacted], 1970.  

The veteran died in January 1979, prior to appellant's 18th 
birthday.  The veteran's widow subsequently filed a claim of 
entitlement to Dependency and Indemnity Compensation (DIC).  
In an October 1997 rating decision, the RO granted service 
connection for the cause of the veteran's death.

In June 1999, the appellant filed a formal claim of 
entitlement to DEA benefits. He indicated that he was 
currently pursuing a high school diploma at the Philippines 
College of Criminolgy in Manila.  He was awarded DEA benefits 
in a June 2000 rating decision.  

On February [redacted], 2001, the appellant turned 31 years old.  In 
a May 2001 determination, the RO ceased payment of Chapter 35 
DEA benefits, effective February [redacted], 2001.  

For this reason, the Board finds that the criteria for basic 
eligibility for entitlement to DEA benefits under the 
provisions of Title 38, Chapter 35, United States Code, have 
not been met. See 38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. 
§ 21.3021. Because the appellant had reached the age of 31 in 
January 2001, the Board notes that this case does not involve 
one of the circumstances under which the deliminating date 
could be modified or extended. 38 C.F.R. § 21.3041(d), (e).

The appellant has argued that he should be entitled to an 
extension of the delimiting date based on the effective date 
of his entitlement to death benefits dating back to September 
1987.  He contended that he thus should be entitled to at 
least 14 years of educational assistance, as he was under 18 
in 1987.  

While the Board is very sympathetic to the appellant, both 
the Board and the appellant are bound by the law, and this 
decision is dictated by the relevant statutes and 
regulations.  Moreover, the Board is without authority to 
grant benefits simply because the result may appear to be 
equitable. See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  It is further observed that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress." Smith v. Derwinski, 2 Vet. App. 
429, 432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)).

In summary, the Board finds that the appellant had reached 
his 31st birthday on February [redacted], 2001.  Therefore, the 
appellant's claim for extension of the delimiting date for 
eligibility for entitlement to DEA benefits under the 
provisions of Title 38, Chapter 35, United States Code must 
be denied as a matter of law.  See Sabonis, supra.

The Board notes that an August 2004 rating decision found 
that the October 1997 rating decision was clearly and 
unmistakably erroneous when it granted service connection for 
the cause of the veteran's death and proposed that 
entitlement to the veteran's spouse's Dependency and 
Indemnity Compensation benefits should be terminated.  The 
veteran's spouse's DIC benefits were terminated by rating 
decision of October 2004 and this action is the subject of a 
separate appeal by the veteran's spouse.  However the final 
outcome of that decision has no bearing on the current case, 
in which the law mandates discontinuation of entitlement to 
DEA benefits once the appellant has reached 31 years of age.  


ORDER

Appellant's claim for dependents education assistance beyond 
the delimiting date of February [redacted], 2001 is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


